Citation Nr: 0526088	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  01-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  The Board notes that the veteran's 
initial appeal contained the issue noted on the title page of 
this action.  Also appealed were two other service connection 
claims - entitlement to service connection for a psychiatric 
disorder and for an eye disability.  

The Board issued a Decision/Remand in December 2003.  In that 
action, the Board denied the veteran's request for 
entitlement to service connection for an eye disorder.  
However, the Board did find for the veteran and granted 
service connection for a psychiatric disorder.  With respect 
to the third issue, that involving a seizure disorder, the 
Board remanded the claim for the purpose of obtaining 
additional medical evidence.  This included obtaining an 
opinion with respect to whether the veteran now was suffering 
the claimed disability and the etiology thereof.  The claim 
has since been returned to the Board for review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Competent medical evidence indicates that the veteran 
does not currently suffer from a seizure disorder or any 
residuals thereof.  




CONCLUSION OF LAW

A seizure disorder was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the veteran was informed of the VCAA in 
letters issued in June 2001 and again in August 2004.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the veteran being informed of the VCAA and its 
requirements.  The Court acknowledged in Pelegrini that where 
the § 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 2005) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2004) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, RO, and the 
Appeals Management Center (AMC)) have essentially cured the 
error in the timing of notice.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's action of December 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he has a current, ratable disability (a seizure 
disorder) that is etiologically linked to his military 
service or to a condition he received treatment therefor 
while he was in the military.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations in order to determine whether the 
veteran has a ratable disorder and the etiology of said 
condition.  The most recent of those examinations occurred in 
March 2005.  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records 
and those private medical records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Moreover, the veteran was given the opportunity to 
present evidence and testimony before an RO hearing officer 
and the Board.  The veteran was given notice that the VA 
would help him obtain evidence but that it was up to the 
veteran to inform the VA of that evidence.  Since the 
issuance of the VCAA letter in August 2004, the veteran, and 
his accredited representative, has proffered documents and 
statements in support of his claim.  It seems clear that the 
VA has given the veteran every opportunity to express his 
opinion with respect to his claim, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone a recent medical 
examination so that the VA would have a complete picture of 
the disability at issue.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and an SSOC, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Court has found that ". . . where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (The Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran has claimed that he suffers from a seizure 
disorder.  To confirm whether he does indeed suffer from such 
a disorder, the veteran underwent a VA neurological 
examination in March 2005.  Before the examination, the 
veteran told the examiner that he sometimes experienced 
jerking, anxiety, and twitches.  After further questioning of 
the veteran and then physically examining him, the examining 
physician concluded that the veteran was not suffering from 
the claimed disability.  The examiner further noted:
 
	. . . So at this point, I really 
doubt that we are dealing with a 
myoclonic epilepsy.  I would have to 
agree with the treating neurologist that 
the EEG changes were probably 
nonspecific.  Other than that, there is 
no true convulsive epilepsy that he has, 
although he occasionally says that he has 
had at times been confused.  There have 
been no witnessed seizures and no 
witnessed convulsions and is satisfied 
with his current doctor, [and he] feel[s] 
that there is no seizure disorder and 
that he is not being treated for this 
condition.

	. . . Therefore, at this point I 
think it is most likely that he does not 
have a seizure disorder.

A review of the numerous medical treatment records, both 
private and governmental, indicates that the veteran was 
initially treated for epilepsy.  However, the more recent 
medical records do not show that the veteran is currently 
being treated for a seizure disorder.  

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he suffers from a 
seizure disorder and that it is somehow related to his 
military service.  Unfortunately, the veteran's assertions 
are the only positive evidence in support of his claim.  That 
is, the claims folder is negative for any medical evidence, 
either from a private physician or a VA physician, which 
would positively diagnose the veteran as now suffering from a 
current seizure disorder.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from convulsions or that he experiences auras.  
However, he is not competent to say that he has an actual 
seizure disorder that is related to his service or to a 
condition he suffered therefrom while he was in service.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing a current disability - a seizure 
disorder.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v Derwinski, 3 Vet. 
App. 223, 225 (1992).  Since there is no current diagnosis of 
a seizure disorder, service connection is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


ORDER

Service connection for a seizure disorder is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


